Citation Nr: 1234889	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the residuals of pneumonia.  

2. Entitlement to service connection for the residuals of a right total knee arthroplasty (TKA).  

3. Entitlement to service connection for the residuals of a right leg injury.  

4. Entitlement to service connection for the residuals of a left TKA, to include as secondary to a right TKA.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1950 to August 1954.  

These issues come before the Board of Veterans Appeals (Board) on appeal from an October 2009 RO rating decision by the Muskogee, Oklahoma, Regional Office (RO).  In that decision, the RO, inter alia, denied claims for service connection for the residuals of pneumonia, a right knee replacement, a right leg injury, a left knee replacement, and hearing loss.  The Veteran filed a notice of disagreement and an appeal.  

The Veteran did not file a notice of disagreement initially regarding a claim for service connection for bilateral hearing loss.  He did mention bilateral hearing loss on his September 2010 appeal form for the claims currently on appeal; the RO interpreted this statement as a notice of disagreement.  A statement of the case (SOC) was issued for the bilateral hearing loss in June 2011.  The Veteran did not file an appeal.  A claim for service connection for bilateral hearing loss is not currently before the Board at this time.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The claims of service connection for residuals of right and left TKA and a right leg injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDING OF FACT

A clear preponderance of the evidence is against a finding that the pneumonia or its residuals had their onset in or are otherwise related to active service.  


CONCLUSION OF LAW

The residuals of pneumonia were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2009 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also, he was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a presumptive disease (see § 3.309, § 3.313, § 3.316, and  3.317); and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(ii).  

Here, the Veteran was not given a VA medical examination.  The Board finds a remand for a VA examination is not warranted because the evidence does not show medical evidence of currently diagnosed pneumonia or persistent or recurrent symptoms of pneumonia residuals; it does not establish that the veteran suffered pneumonia in service; and there is no indication that pneumonia or its residuals are associated with service.  As explained further below, the Board does not find that there is competent and credible evidence of current residuals of pneumonia.  As a result, a VA examination is not warranted under 38 C.F.R. § 3.159(c)(4).  

Additionally, in cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2011).  

Here, the Board finds that all VA and private treatment records have been associated with the file.  All service records are not in the file at this time.  In June 2009, the Veteran was advised that his service treatment and personnel records were potentially unavailable and he was asked to submit them if they were in his possession.  He was advised that it was his responsibility to make sure that VA received all requested records that were not in the possession of a Federal department or agency.  In July 2009, the Veteran responded that he was sending all records in his possession.  The same month, the Veteran was sent a follow up letter that listed all records that were in VA's possession.  The Veteran originally stated he was treated at a hospital at Fort Dix; he later admitted it was a dispensary and not a hospital.  It was reiterated in the July 2010 SOC that only partial records were available.  In June 2012, the Veteran again stated he had no further records to support his claim.  

The Board finds that further efforts to obtain the service treatment records at this time would be futile.  Id.  When a claimant's treatment records are lost or destroyed, the VA has a heightened duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The Board finds that such assistance was undertaken in this case.  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The duty to notify and assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington, 19 Vet. App. at 368-69.  The Court noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that service connection for pneumonia is not warranted because there were no findings of pneumonia or a history of pneumonia at separation from service and there has been no continuity of symptomatology of pneumonia since service.  

In his May 2009 claim, the Veteran asserted he currently suffered from "residuals of pneumonia" which was initially treated in 1951 at Ft. Dix, New Jersey.  He also called this "lung problems."  (A claim for service connection for a lung condition was denied in October 2009 was denied in the October 2009 decision and the Veteran did not file a notice of disagreement with this decision.)  In a statement received in August 2009, the Veteran served in the Air Force in the winter of 1950 in the New Jersey.  The local town was flooded.  His unit was to secure the town to keep looters out.  He said he was standing in water and was hospitalized at Ft. Dix, New Jersey.  

On his September 2010 appeal form, the Veteran acknowledged that he told VA he was hospitalized for pneumonia before, but now alleged he was sent to a dispensary in service.  He now remembered his problem was not severe enough for hospitalization.  This statement was repeated in a June 2012 communication.  In July, the Veteran said he was short of breath and his doctor told him that one lung was smaller than the other.  

As stated, not all of the Veteran's service treatment records are available for review.  A personnel record from January 1951 submitted by the Veteran does show letterhead from the Headquarters of the 646th Aircraft Control and Warning Squadron, 26th Air Division (Defense) of Highlands, New Jersey.  A clinical record from July 1952 details a concussion and laceration of the eye lid from a car accident.  The August 1954 report of medical examination (RME) at separation is available and shows that a clinical evaluation of the lungs and chest was normal.  It is noted that a chest X-ray from the same month was negative.  Meanwhile, other notations were made on this record; for example, asymptomatic pes planus was observed.  A summary of defects states that no significant abnormality was found upon examination.  The Veteran's physical capacity or stamina ("P" in "PULHES") was listed as "1" under physical profile and his physical category was listed under "A".  

Private records show that in February 2008, the Veteran stated at a history and physical examination (for a revision for his right TKA) that he had a past history of pneumonia.  He was not specific as to when he had it.  

A review of VA records from October 2009 to February 2012 does not show symptoms, diagnoses or complaints for a respiratory disability.  On October 2009, he visited VA primary care to establish care.  He had no chest pain or shortness of breath.  A review of systems showed the Veteran was negative for respiratory findings.  His chest had good breath sounds and was clear to auscultation without rales, rhonchi or wheezing.  A nurse assessment noted no symptoms suggesting tuberculosis.  Similar findings appeared at a December 2010 VA primary care record; no chest pain or shortness of breath was found and the chest had good breath sounds and was clear to auscultation.  These VA records do not show a history of pneumonia.  

The Board finds the Veteran competent to state as a lay person that he was treated for what medical personnel told him was pneumonia in service and what he has actually experienced regarding symptoms of a respiratory disability.  Washington, 19 Vet. App. at 368-69; 38 C.F.R. § 3.159(a)(2).  However, the Veteran has been vague regarding the time of medical treatment and inconsistent as to whether treatment was inpatient or outpatient.  His claim of having pneumonia in service is not convincing, when considering the inconsistencies in his clinical history (which is also understandable considering the lapse of approximately 60 years from treatment to present).  The Veteran is also competent to state he has experienced respiratory problems since his service.  However, the Board does not find the Veteran has not claimed continuity of symptoms since service other than to say in July 2012 that he was short of breath.  In any event, clinical records note normal findings at service discharge and when the Veteran was seen at VA facilities in recent years, he denied shortness of breath or other respiratory difficulty.  As for what a doctor might have told him about the size of his lungs, this is not demonstrated in VA clinical data.  The Board does not find the Veteran's claim convincing as the connection between what a physician said and a layperson's account of what he or she purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See, Robinette v. Brown, 8 Vet. App. 69 (1995).  As for a current diagnosis of pneumonia or its residuals, the Board finds that pneumonia is something that an expert would have to diagnose and is not readily identifiable.  38 C.F.R. § 3.159(a)(2).  

The separation examination also does not show a history of treatment for pneumonia in service.  As a result, to the extent the Veteran is asserting he has had continuity of symptomatology regarding any pneumonia residuals he is not a reliable source of information.  Caluza, 7 Vet. App. at 511.  Similarly, the Veteran has not been consistent on alleged treatment for pneumonia in service.  As a result, the Board finds the Veteran has been inconsistent on the history of his disability and assigns his statements less weight as a result.  

The Board finds the evidence weighs against the claim.  The Board assigns the separation examination and recent VA records the most probative value.  In coming to this conclusion, the Board relies on the August 1954 separation examination, which was created contemporaneously to service and does not show symptoms, diagnoses or findings for any respiratory disability, disease or residuals.  This examination included the result of a diagnostic chest X-ray which was negative at the time.  When this evidence is partnered with more recent records showing no symptoms or signs of a current disability, the Board finds there is no showing of current disability or a nexus between disability and service.  

The Board finds that the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The preponderance of the evidence is against granting service connection.  Id.  


ORDER

Service connection for the residuals of pneumonia is denied.  


REMAND

The Veteran claims that he injured his right leg in a motor vehicle accident in service and that progression of that disability resulted in a total knee arthroplasty.  It was added that favoring the right leg over the years resulted in current total knee arthroplasty.  As stated above, VA is obligated to provide a VA examination under certain circumstances.  See 38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  Here, the Veteran has left and right TKAs and the evidence shows that he was in a car accident while in service in 1952.  While there is no evidence suggesting that the TKAs are associated with the accident in service, there is post-service treatment for the bilateral knees.  See 38 C.F.R. § 3.159(c)(4)(ii).  The Board finds the claims for service connection for a right leg injury and a left TKA is intertwined with the claim for service connection for the right TKA.  A duty to get a VA examination has been triggered.  

On remand, the Veteran should receive an examination to determine the nature and etiology of the left and right knee TKAs.  The examiner should note that the August 1954 RME shows an examination of the lower extremities was clinically normal.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. Schedule the Veteran for a VA orthopedic examination.  The examiner should determine the nature, extent, and etiology of any bilateral knee and right leg disabilities.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  

The examiner should reference the evidence noted above regarding these claims for compensation-including that the August 1954 RME shows that the lower extremities were clinically normal at separation.  

For each pertinent disability found, the examiner should indicate: 
	Whether there is a 50 percent probability or greater that each disability had its clinical onset in service or is otherwise related to service.  
	If the right TKA is related to service, whether there is a 50 percent probability or greater that the left TKA disability was caused or aggravated by the right TKA disability.  (For example, if the right TKA was incurred or aggravated in service did it then aggravate the left TKA?)  
	If the examiner determines the right TKA is service-connected and it aggravated the left TKA, the examiner should identify the baseline level of severity of the left TKA and the permanent, measurable increase in its severity that is attributable to the now service-connected TKA.  

The rationale for all opinions must be provided.  

2. Re-adjudicate the Veteran's claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


